Title: To Benjamin Franklin from Jacques Chapel, with Franklin’s Note for a Reply, 7 September 1784
From: Chapel, Jacques
To: Franklin, Benjamin


				
					Excellence
					Valenciennes 7 Septembre 1784
				
				Je me propose d’aller Incessemment a Londres pour L’avantage de mon commerce en Batistes, J’ose encore reclamer les bontés de Votre Excellence Sous L’appui de la Lettre que J’eus

l’honneur de lui Remettre de la part de Monsieur le Marechal de Castries, pour la Supplier de Vouloir Bien m’en donner une de Recommandation pour Son excellence Monsieur Le Ministre Americain qui S’y Trouve Actuellement, avec quelques Instances de Votre part de Vouloir Bien m’aider à connoitre les maisons de ditte contrée les plus à creditées; Votre Excellence en m’accordant cette nouvelle grace ajoutera un nouveau Motif a la reconnoissance que Je lui dois deja.
				J’ay l’honneur d’etre avec un Profond Respect Excellence. Votre Très humble & Très obeissant Serviteur.
				
					
						Jacqs. Chapel
					
				
			 
				Endorsed: That there is yet no American Minister at London, & that having been long absent I know too little of the present Houses in Commerce there to be able to give Characters of them.
				Notation: Chapel, Valenciennes 7. 7be. 1784.
			